DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Status of Application
Claims 1, 3-5, 11-12, and 16-24 are pending. Claims 19-24 have been added. Claims 1, 3-5, 11-12, and 16-18 have been amended. Claims 2, 6-10, and 13-15 have been cancelled.  Claims 1 and 12 are the independent claims. This Second Non-FINAL Office action is in response to the “Amendments and Remarks” received on 9/6/2022. 
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 9/6/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2, 6-10 and 13-15 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argue remarks “Applicant has amended claims 12, 13, 17, and 18 herein to recite a "sensor" and "activator" and remove what the Office alleges is a generic placeholder coupled with functional language” and while the Office agrees with sensor, the Office disagrees with “activator”. What is the activator? Is this a generic system? Is this hardware? Is this hardware? As currently presented, the term “activator” requires the 112f interpretation. Therefore the Office respectfully disagrees. Therefore the Office respectfully disagrees and the interpretations under 35 U.S.C. § 112 (f) remain.
With respect to the claim rejections under 35 U.S.C. § 112 (a), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (a) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the Non-FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Second Non-Final
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 12, 16-18, and 21-24 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “activator” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12, 16-18, and 21-24 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 12, 16-18, and 21-24 all recite an activator configured to activate . In the specification, the corresponding structure found was “a controller 46. The controller 46 receives or is configured to receive one or more sensor signals from the sensors 36 in an embodiment. In an embodiment, the sensor signal includes a signal distance value representing the distance 34 between the sensor 36 and the object 32. Accordingly, in at least one embodiment, the controller 46 receives or otherwise determines a signal location value, which is based on the sensor position 38 of the signal-sending sensor 36, and the signal distance value, which is based on the distance 34 between the sensor 36 and the object 32 sensed by the signal-sending sensor 36” [Specification, ¶ 0015].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 states “that is inconsistent with the work area” and this limitation is unclear as to what the metes and bounds of the claims are. Is there a database, are there thresholds, what is considered inconsistent and what is not? As currently presented, Claim 11 fails to clearly recite the metes and bounds of the claims, thus indefinite. The Office will interpret any element measured as reading on this limitations. Appropriate action is required.
Claim 16 is rejected under the same rational as Claim 11.
Claim 17 is rejected under the same rational as Claim 11.
Claim 18 is rejected under the same rational as Claim 11.
Claim 19 states “wherein monitoring the target area in the work area and activating the response of the work vehicle comprise monitoring the target area in the work area when an operator of the work vehicle no longer occupies an operator station of the work vehicle and activating the response of the work vehicle when the operator of the work vehicle no longer occupies the operator station of the work vehicle” and the metes and bounds of these claims are unclear. What is needed/required and when? Is there a switching system, like based on seat sensors, or occupancy detection that is left out? If so, the system is missing critical steps? Or does the system merely need to be able to do this when a person is in a vehicle and not in the vehicle? The Office is interpreting this as the later. As currently presented, Claim 19 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. Appropriate action is required.
Claim 20 states “when the work vehicle is in a non-operational state and activating the response of the work vehicle when the work vehicle is in a non-operational state” and this limitation is unclear. What are the metes and bounds of “non-operational”? Does this mean it no longer works? Does this mean its broken? Does this mean its turned off? What are the metes and bounds of the term “non-operational”. As currently presented, Claim 20 fails to clearly recite the metes and bounds of the claims, and it thus indefinite. The Office will interpret the vehicle not being moved. Appropriate action is required.
Claim 21 states “when an operator of the work vehicle no longer occupies an operator station of the work vehicle and the metes and bounds of these claims are unclear. What is needed/required and when? Is there a switching system, like based on seat sensors, or occupancy detection that is left out? If so, the system is missing critical steps? Or does the system merely need to be able to do this when a person is in a vehicle and not in the vehicle? The Office is interpreting this as the later. As currently presented, Claim 22 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. Appropriate action is required.
Claim 22 states “wherein the activator is further configured to activate the response on the work vehicle when the operator of the work vehicle no longer occupies the operator station of the work vehicle” and this is unclear, as Claim 22, is dependent on Claim 12 and Claim 12 states “activate a response on the work vehicle directed toward the target area upon satisfaction of a work area condition in the work area” so what is required here. Is it both, unoccupied and the satisfaction? If so, how is this different than Claim 12, which already has the vehicle unoccupied? As currently presented, Claim 22 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is going to interpret this as being unoccupied, as in Claim 12. Appropriate action is required.
Claim 22 states “when an operator of the work vehicle no longer occupies an operator station of the work vehicle and the metes and bounds of these claims are unclear. What is needed/required and when? Is there a switching system, like based on seat sensors, or occupancy detection that is left out? If so, the system is missing critical steps? Or does the system merely need to be able to do this when a person is in a vehicle and not in the vehicle? The Office is interpreting this as the later. As currently presented, Claim 22 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. Appropriate action is required.
Claims 23-24 are rejected under the same rational as Claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 11-12, 16-17, and 19-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tong et al. (United States Patent Publication 2018/0072269).
With respect to Claim 1: Tong discloses “A method of operating a work vehicle at a work area” [Tong, ¶ 0020-0023]; 
“the method comprising: monitoring a target area in the work area” [Tong, ¶ 0020-0023]; 
“and activating a response on the work vehicle directed toward the target area upon satisfaction of a work area condition in the work area” [Tong, ¶ 0020-0023]; 
“wherein the work vehicle is in an unoccupied state at the work area” [Tong, ¶ 0020-0023];
“wherein monitoring the target area in the work area comprises monitoring with at least one sensor” [Tong, ¶ 0020-0023]; 
“and wherein satisfaction of the work area condition in the work area comprises sensing a presence of an object at the target area with the at least one sensor” [Tong, ¶ 0020-0023].
Office Note: The Office is interpreting any vehicle as a work vehicle since there are not metes and bounds as to what is and what is not a work vehicle.
With respect to Claim 4: Tong discloses “The method of claim 1,wherein activating the response on the work vehicle comprises capturing an image of the target area upon sensing the presence of the object at the target area with the at least one sensor” [Tong, ¶ 0006, and 0020-0023].
With respect to Claim 11: Tong discloses “The method of claim 1, wherein satisfaction of the work area condition in the work area comprises determining an existence of an anomaly element having an appearance in the work area that is inconsistent with the work area” [Tong, ¶ 0020-0023].
With respect to Claim 12: Tong discloses “A work area monitoring system for a work vehicle” [Tong, ¶ 0020-0023]; 
“the system comprising: a sensor mounted to the work vehicle and configured to monitor a target area in a work area” [Tong, ¶ 0020-0023]; 
“and activator in communication with the sensor and configured to activate a response on the work vehicle directed toward the target area upon satisfaction of a work area condition in the work area” [Tong, ¶ 0020-0023]; 
“wherein the work vehicle is in an unoccupied state at the work area” [Tong, ¶ 0020-0023];
“wherein the sensor is further configured to monitor the target area in the work area” [Tong, ¶ 0020-0023]; 
“and wherein the activator is further configured to activate the response on the work vehicle directed toward the target area upon sensing a presence of an object at the target area with the sensor” [Tong, ¶ 0020-0023].
With respect to Claim 16: Tong discloses “The system of claim 12, wherein satisfaction of the work area condition in the work area comprises the sensor determining an existence of an element having an appearance in the work area that is inconsistent with the work area” [Tong, ¶ 0020-0023].
With respect to Claim 17: Tong discloses “The system of claim 16, wherein the activator is further configured to capture at least one image of the target area upon the sensor determining the existence of an element having an appearance in the work area that is inconsistent with the work area” [Tong, ¶ 0006, 0015, 0020-0023].
With respect to Claim 19: Tong discloses “The method of claim 1, wherein monitoring the target area in the work area and activating the response of the work vehicle comprise monitoring the target area in the work area when an operator of the work vehicle no longer occupies an operator station of the work vehicle and activating the response of the work vehicle when the operator of the work vehicle no longer occupies the operator station of the work vehicle” [Tong ¶, 0020-0023].
With respect to Claim 20: Tong discloses “The method of claim 1, wherein monitoring the target area in the work area and activating the response of the work vehicle comprise monitoring the target area in the work area when the work vehicle is in a non-operational state and activating the response of the work vehicle when the work vehicle is in a non-operational state” [Tong ¶, 0020-0023].
With respect to Claim 21: Tong discloses “The system of claim 12, wherein the sensor is further configured to monitor the target area in the work area when an operator of the work vehicle no longer occupies the operator station of the work vehicle” [Tong ¶, 0020-0023].
With respect to Claim 22: Tong discloses “The system of claim 21, wherein the activator is further configured to activate the response on the work vehicle when the operator of the work vehicle no longer occupies the operator station of the work vehicle” [Tong ¶, 0020-0023].
With respect to Claim 23: Tong discloses “The system of claim 12, wherein the sensor is further configured to monitor the target area in the work area when the work vehicle is in a non-operational state” [Tong ¶, 0020-0023].
With respect to Claim 24: Tong discloses “The system of claim 23, wherein the activator is further configured to activate the response on the work vehicle when the work vehicle is in a non-operational state” [Tong ¶, 0020-0023].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 18 is rejected under 35 USC 103 as being unpatentable over Tong et al. (United States Patent Publication 2018/0072269) in view Tani (United States Patent Publication 2019/0039572).
With respect to Claim 18: While Tong discloses “The system of claim 17 wherein the activator is further configured to observe the target area upon the sensor determining the existence of an element having an appearance in the work area that is inconsistent with the work area” [Tong ¶, 0020-0023];
Tong does not specifically state scanning.
Tani, which is also a vehicle security system teaches “configured to scan the target area” [Tani, ¶ 0003 and 0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tani into the invention of Tong to not only include using images for outside vehicle detection as Tong discloses but to also user other systems such as radar and other sensors to scan outside of the vehicle as taught by Tani with a motivation of creating a more robust system that allows for multiple types of detection, thus creating a more reliable system. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle security system and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
                                                            Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669